                Case 6:19-cv-01996-AA      Document 1      Filed 12/09/19    Page 1 of 42




Jonathan M. Hoffman, OSB No. 754180
jhoffman@mblglaw.com
David W. Cramer, OSB No. 113621
dcramer@mblglaw.com
MB LAW GROUP, LLP
117 SW Taylor Street, Suite 200
Portland, OR 97204
Telephone: 503-914-2015

  Attorneys for Plaintiff




                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         EUGENE DIVISION

PHARMACEUTICAL RESEARCH AND                             Case No. 6:19-cv-01996
MANUFACTURERS OF AMERICA,

                           Plaintiff,                   COMPLAINT
                                                        Declaratory and Injunctive Relief (42 U.S.C.
           v.                                           § 1983 and 28 U.S.C. §§ 2201, 2202)

LOU SAVAGE, in his official capacity as
Acting Director of the Oregon Department of
Consumer and Business Services,

                           Defendant.


                                           INTRODUCTION

           1.       In this action, Plaintiff, Pharmaceutical Research and Manufacturers of America

(“PhRMA”), on behalf of itself and its members, seeks to prevent unconstitutional enforcement

of two recent Oregon laws, House Bill No. 4005, 2018 Or. L. Ch. 7 (the “Disclosure Law,”

attached as Exhibit A) and House Bill No. 2658, 2019 Or. L. Ch. 436 (the “Advance Notification


Page 1 -        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                      MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
                Case 6:19-cv-01996-AA      Document 1      Filed 12/09/19    Page 2 of 42




Law,” attached as Exhibit B). Separately and together, these laws impose nationwide restraints

on the list price of biopharmaceutical manufacturers’ products and intentionally bind every other

state in the nation to Oregon’s policy choices regarding prescription drug pricing. The laws also

compel pharmaceutical manufacturers to turn over a host of competitively sensitive, trade-secret

information—including manufacturers’ reasons for price increases—and then threaten to

disclose that sensitive information to the public.

           2.       Specifically, the Disclosure Law requires wide-ranging disclosures whenever a

pharmaceutical manufacturer either increases a product’s federally defined national list price—

known as the “wholesale acquisition cost” or “WAC”—by at least 10 percent compared to the

prior calendar year, or introduces a new prescription drug that costs more than $670 for a one-

month supply. For each product meeting those thresholds, the manufacturer must make multiple

disclosures to Oregon’s Department of Consumer and Business Services, including a narrative

description of all “factors that contributed to the price increase” and also must provide

competitively sensitive, trade-secret-protected information about the costs of manufacturing,

marketing, and distributing the product. The Disclosure Law then mandates that the Department

publish all this information—even a manufacturer’s trade secrets—on its website, so long as the

Department deems such public disclosure to be in the “public interest.”

           3.       The Advance Notification Law compels pharmaceutical manufacturers to make

additional disclosures and also imposes nationwide direct restraints on prices. Under the

Advance Notification Law, if a manufacturer plans to increase a brand-name product’s WAC

such that, on the effective date of the increase, the WAC will have increased by at least 10

percent or $10,000 over the preceding twelve months, the manufacturer must provide notice to


Page 2 -        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                      MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
                Case 6:19-cv-01996-AA      Document 1      Filed 12/09/19    Page 3 of 42




the Department and then wait 60 days before implementing any increase in the product’s WAC.

Because under federal law the WAC is uniform nationwide, the law’s 60-day notice requirement

prevents the manufacturer from raising its WAC in any state for 60 days after notice is given.

Further, the law not only bars the manufacturer from increasing the price, but also requires it to

disclose to the State—and potentially for the State then to disclose to the public—competitively

sensitive information such as the date and amount of the proposed increase, and whether the

increase “is necessitated by a change to or improvement in the prescription drug.”

           4.       The Disclosure Law and Advance Notification Law are unconstitutional on four

grounds.

           5.       First, both laws violate the dormant Commerce Clause by restricting drug prices

nationwide. The Disclosure Law’s intrusive disclosure requirements and its threat to strip trade-

secret protection are tied to the federally defined and national WAC. The Advance Notification

Law likewise imposes a nationwide ban on increases in the WAC for qualifying drugs for 60

days after a manufacturer notifies the State that it intends to increase the product’s WAC above

the statutory threshold. The dormant Commerce Clause prohibits such attempts by one state to

foist its policies onto other states.

           6.       For example, the Supreme Court in Brown-Forman Distillers Corp. v. N.Y. State

Liquor Authority, 476 U.S. 573 (1986), struck down an analogous state ban on price changes.

The New York law challenged there required distillers to file a monthly price list and to affirm

that the listed in-state prices were no higher than those charged in other states. The law thus

imposed a temporary nationwide ban on decreasing prices below those in New York. The




Page 3 -        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                      MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
                Case 6:19-cv-01996-AA     Document 1       Filed 12/09/19   Page 4 of 42




Supreme Court held that New York could not regulate price changes outside the state. Oregon

cannot do so either.

           7.       Second, both the Disclosure Law and the Advance Notification Law violate the

First Amendment by compelling speech. Both laws require pharmaceutical manufacturers to

communicate to the State—and often to the public—subjective information about their pricing

decisions in a manner that endorses the State’s preferred message. In particular, the Advance

Notification Law forces manufacturers to declare that they plan to increase the WAC of a

prescription drug in 60 days, even if they wish to provide less notice or none. As part of this

process, the Advance Notification Law endorses only one potential justification for a price

increase—a “change or improvement” in the drug—and compels manufacturers to state whether

they can invoke that justification, no matter what other well-grounded reasons a manufacturer

may have. The Disclosure Law not only compels manufacturers to disclose commercially

sensitive, trade-secret information, but also requires them to create a narrative description of the

factors that led to the price increase or the initial launch price.

           8.       In compelling this speech, the Disclosure Law and the Advance Notification Law

impermissibly discriminate based on speaker, content, and viewpoint. They discriminate based

on the speaker by singling out pharmaceutical manufacturers and forcing them to speak about

price increases. They discriminate based on content and viewpoint by formulating implicit and

explicit messages—that manufacturers alone are responsible for the prices that patients and

others pay for prescription drugs, that manufacturers owe the State an explanation for their

pricing decisions, and that only changes or improvements to a drug can justify increases to the




Page 4 -        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                      MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
                Case 6:19-cv-01996-AA       Document 1      Filed 12/09/19     Page 5 of 42




WAC beyond what the State deems appropriate—and by forcing manufacturers to endorse and

convey those messages.

           9.       Third, both laws also conflict with, and are therefore preempted by, federal law

governing trade secrets. Recognizing that protection of trade secrets is critical to U.S.

businesses, Congress enhanced existing state-law safeguards by enacting the Defend Trade

Secrets Act of 2016 (“DTSA”). The DTSA sets a federal baseline for trade-secret protection,

which extends to sensitive and confidential advertising, cost, marketing, pricing, and production

information. The Disclosure Law and the Advance Notification Law do not merely fall below

the federal baseline. They compel disclosure of these valuable trade secrets, threaten to

extinguish their value by publishing them to the world, and effectively nullify federal protections

in the DTSA, thereby undermining innovation and competition in the American pharmaceutical

industry.

           10.      Fourth, both laws’ threatened abrogation of trade-secret protection also effects an

unconstitutional taking of property without any compensation—let alone “just compensation”—

and thus violates the Fifth Amendment’s Takings Clause. The laws threaten to deprive affected

manufacturers of trade-secret protection for their confidential information, forcing disclosure to

the State and potentially requiring dissemination on the Internet, including to third-party payers

and competitors. Before the Disclosure Law and the Advance Notification Law, these materials

qualified as trade secrets under the laws of every state, including Oregon. Trade secrets are

property; the Disclosure Law and Advance Notification Law destroy the value of that property

without just compensation.




Page 5 -        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                        MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-914-2015
                                                                                      Facsimile: 503-914-1725
            Case 6:19-cv-01996-AA      Document 1      Filed 12/09/19    Page 6 of 42




           11.   PhRMA thus seeks a declaration that the Disclosure Law and the Advance

Notification Law violate the dormant Commerce Clause, infringe First Amendment rights, are

preempted by federal trade-secret law, and take manufacturers’ intellectual property without

compensation in violation of the Takings Clause. PhRMA also seeks an injunction prohibiting

Defendant from implementing or enforcing either law.

                                            PARTIES

           12.   PhRMA is a non-profit corporation organized under Delaware law, with its

headquarters in Washington, D.C. PhRMA serves as the pharmaceutical industry’s principal

public policy advocate, representing the interests of its members before Congress, the Executive

Branch, state regulatory agencies and legislatures, and the courts. Among other objectives,

PhRMA seeks to advance public policies that foster continued medical innovation and to educate

the public about the process for discovering and developing new drugs. PhRMA members are

leading research-based pharmaceutical and biotechnology companies in America, devoted to

discovering and developing new medications that allow people to live longer, healthier, and

more productive lives. 1

           13.   Defendant Lou Savage is the Acting Director of the Oregon Department of

Consumer and Business Services (“DCBS” or “the Department”) and is sued in his official

capacity only. As Acting Director of DCBS, Defendant Savage is responsible for the

implementation and execution of the Disclosure Law and the Advance Notification Law.




1
    A full list of PhRMA members is available at http://www.phrma.org/about/members.

Page 6 -     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                     MB LAW GROUP, LLP
                                                                                    Attorneys at Law
                                                                             117 SW Taylor Street, Suite 200
                                                                                  Portland, OR 97204
                                                                                Telephone: 503-914-2015
                                                                                Facsimile: 503-914-1725
            Case 6:19-cv-01996-AA          Document 1      Filed 12/09/19    Page 7 of 42




                                    JURISDICTION AND VENUE

           14.      PhRMA’s causes of action arise under 42 U.S.C. § 1983 and the United States

Constitution. The Court has jurisdiction under 28 U.S.C. § 1331.

           15.      Venue is proper in this district under 28 U.S.C. § 1391(b) because PhRMA’s

claims arise in this judicial district and because Defendant resides and performs his official

duties in this district.

           16.      An actual controversy exists between the parties within the meaning of 28 U.S.C.

§ 2201, and this Court has the authority under 28 U.S.C. §§ 2201 and 2202 to grant PhRMA

declaratory and injunctive relief from the Disclosure Law and the Advance Notification Law.


                                     FACTUAL ALLEGATIONS

                 PhRMA Members Spend Enormous Sums on Research and Development

           17.      PhRMA members develop life-saving and life-enhancing medicines that are

promoted, prescribed, and sold throughout the nation, including in Oregon. Pharmaceutical

manufacturers, including PhRMA’s members, invest huge sums in the research and development

of new medicines. Between 2000 and 2018, the U.S. Food and Drug Administration (“FDA”)

approved more than 550 new drugs. 2 PhRMA members were responsible for much of this

innovation. They are also responsible for 19 of the 59 novel drugs that FDA approved in 2018

and 15 of the 41 novel drugs approved to date in 2019. 3 FDA has recognized that novel drugs

“frequently provide important new therapies for patients.” 4

2
  Asher Mullard, 2018 FDA Drug Approvals, Nature (Jan. 15, 2019), https://go.nature.com/
2CmHeMp.
3
  See FDA, Novel Drug Approvals for 2018, https://bit.ly/382egAv; FDA, Novel Drug Approvals
for 2019, https://bit.ly/37UXgMu.
4
  Id.
Page 7 -     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                         MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
            Case 6:19-cv-01996-AA       Document 1      Filed 12/09/19    Page 8 of 42




           18.   The cost of developing innovative medicines is staggering. On average, a

manufacturer spends 10 to 15 years—and approximately $2.6 billion—developing a single new

medicine. 5 PhRMA members invest billions each year on research and development. 6 Further,

the required investments in time and expense to research and develop a new drug are continually

increasing. 7 Among many reasons for these increases, clinical drug development takes more

time as the required research grows more and more complex, attrition rates during the research

phase are high, and demands by regulatory authorities and payers are escalating. 8

           19.   The low likelihood of securing FDA approval magnifies the risk. As of 2018,

FDA approved only 14 percent of drug candidates that entered clinical testing. 9 For example, it

has rejected 99 percent of proposed Alzheimer drugs. 10 According to an estimate focusing on

the most prolific developers of new drugs, “95% of the experimental medicines that are studied


5
  Joseph A. DiMasi, et al., Innovation in the Pharmaceutical Industry: New Estimates of R&D
Costs, 47 J. Health Econ. 20, 25–26 (2016), https://bit.ly/33JtBCE.
6
  See, e.g., PhRMA, 2019 Profile: Biopharmaceutical Research Industry (2019),
https://onphr.ma/2Rh5c50; Alexander Schuhmacher et al., Changing R&D Models in Research-
Based Pharmaceutical Companies, 14 J. Transl. Med. 105 (Apr. 27, 2017),
https://bit.ly/33KBRlT (some pharmaceutical companies have invested over $10 billion per
novel drug); Kim Thomas, The Price of Health: The Cost of Developing New Medicines, The
Guardian (Mar. 30, 2016), https://bit.ly/2kliNY5 (noting that “[d]rugs typically take 12 years
from the initial discovery stage to reach the market”).
7
  Schuhmacher et al., supra note 6 (the average time for clinical development increased from 6.4
years between 2005-2009 to 9.1 years between 2008-2012; research and development costs have
increased 8.6% over the past sixty years); Rick Mullin, Tufts Study Finds Big Rise in Cost of
Drug Development, Chem. & Eng’g News (Nov. 20, 2014), https://bit.ly/2LnuH0D (study found
that “developing a prescription drug that gains market approval [costs] $2.6 billion, a 145%
increase” from 2003).
8
  Id.
9
  MIT Sloan School of Management, Measuring the Risks and Rewards of Drug Development
(Jan. 31, 2018), https://bit.ly/2mtmjTL.
10
   Jeffrey L. Cummings, et al., The Price of Progress: Funding and Financing Alzheimer’s
Disease Drug Development, 4 Alzheimer’s & Dementia: Translational Research & Clinical
Interventions 330, 331 (2018), https://bit.ly/2mtqy1C.

Page 8 -     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                      MB LAW GROUP, LLP
                                                                                     Attorneys at Law
                                                                              117 SW Taylor Street, Suite 200
                                                                                   Portland, OR 97204
                                                                                 Telephone: 503-914-2015
                                                                                 Facsimile: 503-914-1725
            Case 6:19-cv-01996-AA       Document 1        Filed 12/09/19     Page 9 of 42




in humans fail to be both effective and safe.” 11 Even for products that are approved and reach

the market, manufacturers may not earn back the full costs of research and development. The

increased focus on novel medicines for small patient populations makes it even harder to recoup

the investment in research and development as well as the costs associated with clinical trial

failures. Drug treatments are becoming increasingly personalized, taking into consideration a

patient’s “genetic, anatomical, and physiological characteristics.” 12 More than 40 percent of new

drugs approved by FDA in 2018, for example, were personalized medicines with labeling that

notes specific biological markers to help guide prescribers’ decisions. 13 Pharmaceutical

researchers are now developing gene therapies that work by administering genetic material “to

modify or manipulate the expression of a gene or to alter the biological properties of living cells

for therapeutic use.” 14 These targeted drugs are often critical in treating rare illnesses. But they

cost more to develop and, in some cases, help only relatively few patients.

           20.   As biopharmaceutical companies build on new technologies and advances in

scientific knowledge, they continue to develop groundbreaking therapies to combat and

potentially to cure devastating diseases. Pharmaceutical researchers are currently developing

almost 300 medicines and vaccines that use the immune system to combat cancer, homing in on

“[a] novel treatment . . . for the potential to reverse brain damage suffered from a stroke,” and




11
   Matthew Herper, The Cost of Creating a New Drug Now $5 Billion, Pushing Big Pharma to
Change, Forbes (Aug. 11, 2013), https://bit.ly/2m6Y2m1.
12
   FDA, Paving the Way for Personalized Medicine 4 (Oct. 2013), https://bit.ly/2PdIjwq.
13
   Personalized Med. Coalition, Personalized Medicine at FDA: A Progress and Outlook Report
2, 4 (2018), https://bit.ly/2rPkjrx.
14
   FDA, What is Gene Therapy? (Jul. 25, 2018), https://bit.ly/2OL4MlC.

Page 9 -     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                         MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1      Filed 12/09/19     Page 10 of 42




“working on cutting-edge medicines for patients with mental illness.” 15 As of December 2018,

pharmaceutical companies were working on almost 300 novel cell and gene therapies, including

over 100 that treat cancer. 16

                   The Nationwide WAC and the Pharmaceutical Supply Chain

        21.      The Disclosure Law and Advance Notification Law regulate the price of

pharmaceutical products. Understanding the pharmaceutical supply chain and how prices are set

at different levels is critical to assessing the nationwide impact of the requirements and policies

set forth in these laws. As the Oregon legislature has recognized, many entities besides

biopharmaceutical manufacturers are involved in determining the costs that consumers pay for

pharmaceutical products. 17

        22.      Biopharmaceutical manufacturers primarily sell their prescription drugs to

wholesalers. Three wholesalers—AmerisourceBergen, Cardinal Health, and McKesson

Corporation—account for approximately 90 percent of all pharmaceuticals distributed in the

United States.

        23.      The nationwide WAC is used as a benchmark price for contracts between

manufacturers and their customers, such as wholesalers and other direct customers. Federal law

defines the WAC as “the manufacturer’s list price” to wholesalers or direct purchasers, “not


15
   America’s Biopharmaceutical Companies, Medicines in Development 2018 Report: Cancer 5–
6; https://onphr.ma/2RdP0RN; America’s Biopharmaceutical Companies, Medicines in
Development 2018 Report: Heart Disease & Stroke 4, https://onphr.ma/2RqcgMq; America’s
Biopharmaceutical Companies, Medicines in Development 2019: Mental Illness 2,
https://onphr.ma/2OLFhkj.
16
   America’s Biopharmaceutical Companies, Medicines in Development 2018 Report: Cell
Therapy and Gene Therapy 1, https://onphr.ma/33IN6LF.
17
   Joint Interim Task Force on the Fair Pricing of Prescription Drugs, Report on Transparency
Strategies for the Pharmaceutical Supply Chain 1–6 (Nov. 2018), https://bit.ly/2sIu9vV.

Page 10 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19      Page 11 of 42




including prompt pay or other discounts, rebates or reductions in price.” 42 U.S.C. § 1395w-

3a(c)(6)(B); see also HHS, Medicare and Medicaid Programs; Regulation To Require Drug

Pricing Transparency, 84 Fed. Reg. 20,732, 20,739 (May 10, 2019) (describing the WAC as “a

single, manufacturer-published price that excludes rebates and discounts,” and a “generalizable

list price that applies to all patients prior to the application of insurance coverage” (emphasis

added)). Manufacturers set the WAC for their drugs based on individualized, proprietary, and

subjective pricing methodologies.

       24.     Consistent with federal law, a drug’s WAC is uniform across the United States

and is publicly available.

       25.     Wholesalers sell drugs to healthcare providers (such as hospitals and doctors) and

retailers (such as pharmacies) at prices that are also based on the product’s WAC. These prices,

which are subject to competitive negotiation, are not public.

       26.     Most patients who receive drugs directly from a pharmacy or a healthcare

provider pay insurance premiums, deductibles, and co-payment amounts. The amounts that a

patient pays are set independently by the patient’s insurance company, not by any

biopharmaceutical manufacturer.

                                 Overview of the Disclosure Law

       27.     On February 28, 2018, the Oregon House of Representatives passed HB 4005,

titled the “Prescription Drug Price Transparency Act.” On March 2, the Oregon Senate passed

the same bill. The Speaker of the House signed the bill on March 6. On March 12, the Senate

President signed HB 4005 and then Governor Kate Brown signed it into law. The Disclosure




Page 11 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                            MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
           Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19    Page 12 of 42




Law took effect immediately; its reporting requirements for new and existing drugs became

operative on March 15 and July 1, 2019, respectively. 2018 Or. L. Ch. 7 §§ 13, 15.

       28.      The Disclosure Law imposes numerous disclosure requirements on manufacturers

of “a prescription drug that is sold in [Oregon] state.” Id. § 2(1)(e). The law authorizes DCBS to

“adopt rules as necessary for carrying out” its mandate. Id. § 2(12).

       29.      The Disclosure Law’s reporting requirements apply to all prescription drugs for

which “[t]he price was $100 or more for a one-month supply or for a course of treatment lasting

less than one month,” whenever “[t]here was a net price increase of 10 percent or more in the

price of the prescription drug . . . over the course of the previous calendar year.” Id. § 2(2). The

law defines “price” as “the wholesale acquisition cost as defined in 42 U.S.C. § 1395w-

3a(c)(6)(B)”—i.e., the federally defined, uniform, national WAC.

       30.      Beginning on July 1, 2019, manufacturers must submit to the Department annual

reports regarding qualifying prescription drugs. Those reports must include the following

information:

       •     the name and price of the prescription drug and the net increase, expressed as a
             percentage, in the price of the drug over the course of the previous calendar year;

       •     the length of time the prescription drug has been on the market;

       •     the factors that contributed to the price increase;

       •     the name of any generic version of the prescription drug available on the market;

       •     the research and development costs associated with the prescription drug that were
             paid using public funds;

       •     the direct costs incurred by the manufacturer to manufacture the prescription drug, to
             market the prescription drug, to distribute the prescription drug, and for ongoing
             safety and effectiveness research associated with the prescription drug;

       •     the total sales revenue for the prescription drug during the previous calendar year;
Page 12 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                            MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
           Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19      Page 13 of 42




       •     the manufacturer’s profit attributable to the prescription drug during the previous
             calendar year;

       •     the introductory price of the prescription drug when it was approved for marketing by
             the FDA and the net yearly increase, by calendar year, in the price of the prescription
             drug during the previous five years;

       •     the 10 highest prices paid for the prescription drug during the previous calendar year
             in any country other than the United States;

       •     any other information that the manufacturer deems relevant to the price increase; and

       •     the documentation necessary to support the information reported.

2018 Or. L. Ch. 7 § 2(3).

       31.      DCBS regulations require manufacturers to include in their reports “a narrative

description and explanation of all major financial and nonfinancial factors that influenced the

decision to increase the wholesale acquisition cost of the drug product and to decide on the

amount of the increase.” Or. Admin. Code 836-200-0530(2)(h).

       32.      For drugs subject to these reporting requirements, manufacturers also must

disclose detailed information annually regarding all patient assistance programs they offer to

consumers residing in Oregon, including:

       •     the number of consumers who participated in the program;

       •     the total value of the coupons, discounts, copayment assistance, or other reduction in
             costs provided to consumers in Oregon who participated in the program;

       •     for each drug, the number of refills that qualify for the program;

       •     if the program expires after a specified period of time, the period of time that the
             program is available to each consumer; and

       •     the eligibility criteria for the program and how eligibility is verified for accuracy.

2018 Or. L. Ch. 7 § 2(5).

Page 13 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                              MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-914-2015
                                                                                      Facsimile: 503-914-1725
           Case 6:19-cv-01996-AA        Document 1      Filed 12/09/19     Page 14 of 42




       33.      The Disclosure Law imposes additional reporting obligations on any

manufacturer that launches a new prescription drug for which the price “exceeds the threshold

established by the Centers for Medicare and Medicaid Services for specialty drugs in the

Medicare Part D program.” Id. § 2(6). 18 Manufacturers of such drugs must report the following

additional information to DCBS within 30 days after introducing the drug for sale:

       •     a detailed description of the marketing used in the introduction of the new
             prescription drug;

       •     the methodology used to establish the price of the new prescription drug;
       •     whether the FDA granted the new prescription drug a breakthrough therapy
             designation or a priority review;

       •     if the new prescription drug was not developed by the manufacturer, the date of and
             the price paid for acquisition of the new prescription drug by the manufacturer;

       •     the manufacturer’s estimate of the average number of patients who will be prescribed
             the new prescription drug each month; and

       •     the research and development costs associated with the new prescription drug that
             were paid using public funds.

Id.

       34.      All disclosures must be made “in the form and manner prescribed by the

department.” Id. § 2(3), (6).

       35.      DCBS may request that manufacturers substantiate their required reports with

“supporting documentation or additional information concerning the report.” Id. § 2(7). And it

“may use any prescription drug price information the Department deems appropriate to verify

that manufacturers have properly reported price increases as required.” Id. § 2(4).
18
  As of filing, the Medicare Part D specialty-drug threshold is $670 for a one-month supply of
the drug. See Centers for Medicare & Medicaid Servs., Announcement of Calendar Year (CY)
2019 Medicare Advantage Capitation Rates and Medicare Advantage and Part D Payment
Policies and Final Call Letter 232 (Apr. 2, 2018), https://go.cms.gov/343SSZk.

Page 14 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19     Page 15 of 42




       36.     The statute directs DCBS to “post to its website” the information required to be

reported under § 2(3) (the drug pricing disclosures), § 2(5) (the patient-assistance-program

disclosures), and § 2(6) (the new-drug disclosures). Id. § 2(9)(b). The Department also must

post on its website all of the prescription drugs that meet the law’s reporting thresholds and the

names of the drugs’ manufacturers. Id. § 2(9)(a).

       37.     The Disclosure Law contains an exception to the Internet-posting requirement if

(1) the information is “conditionally exempt from disclosure under ORS 192.345 as a trade

secret” and (2) “the public interest does not require disclosure of the information.” Id.

§ 2(10)(a). 19 If the Department withholds any information from public disclosure pursuant to the

trade-secret exception, then the Department must post to its website “a report describing the

nature of the information and the [D]epartment’s basis for withholding the information from

disclosure.” Id. § 2(10)(b). “A person may petition the Attorney General, as provided in ORS

192.411, to review a decision by the department to withhold information.” Id. § 2(10)(c).

       38.     DCBS has adopted regulations governing the evaluation and publication of trade-

secret information. See Or. Admin. Code 836-200-0540. To request that any information be

exempted from disclosure, the manufacturer must file with its report a written explanation

demonstrating that: “(A) The information is not patented; (B) The information is known only to

certain individuals within the manufacturer’s organization and used in a business the

organization conducts; (C) The information has actual or potential commercial value; (D) The


19
  ORS 192.345 conditionally exempts “trade secrets” from disclosure under Oregon’s public-
records law and defines “trade secret” as “any formula, plan, pattern, process, tool, mechanism,
compound, procedure, production data, or compilation of information which is not patented,
which is known only to certain individuals within an organization and which is used in a
business it conducts, having actual or potential commercial value, and which gives its user an
opportunity to obtain a business advantage over competitors who do not know or use it.”

Page 15 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19    Page 16 of 42




information gives the manufacturer an opportunity to obtain a business advantage over

competitors who do not know or use it; and (E) The public interest does not require disclosure of

the information.” Id. § (1)(b). Manufacturers bear the “burden of proof to establish that

information in a filing is conditionally exempt from disclosure as a trade secret.” Id. § (2). A

manufacturer seeking to challenge DCBS’s determination has only 15 days to request

reconsideration from DCBS’s director. Id. §§ (3), (4). The regulations do not clarify what

information “the public interest” requires to be disclosed.

       39.     Under a schedule of fines adopted by DCBS, manufacturers that fail to submit

timely reports, provide required information, or respond in a timely manner to any request for

supporting documentation or additional information may face fines of up to $10,000 per day,

depending on the nature of the violation. 2018 Or. L. Ch. 7 § 3(2); see Or. Admin. Code 836-

200-0560.

       40.     The Disclosure Law requires DCBS to “conduct a public hearing annually on

prescription drug prices” and on “information reported to the department” by manufacturers.

2018 Or. L. Ch. 7 § 5(2).

                            Overview of the Advance Notification Law

       41.     On April 18, 2019, the Oregon House of Representatives passed HB 2658, titled

“an act [r]elating to prescription drug costs.” The Oregon Senate passed the same bill on June 6.

The House concurred with the Senate amendments and repassed the bill on June 11. On June 12,

the Speaker of the House signed HB 2658, and the Senate President signed the bill the next day.

On June 20, Governor Brown signed HB 2658 into law. See 2019 Or. L. Ch. 436. The Advance




Page 16 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1        Filed 12/09/19     Page 17 of 42




Notification Law takes effect January 1, 2020. See ORS 171.022 (providing that enrolled bills

by default take effect “on January 1 of the year after passage of the Act”).

       42.     The Advance Notification Law imposes notice and justification requirements on

manufacturers of “a prescription drug that is sold in [Oregon] state.” 2019 Or. L. Ch. 436

§ 2(1)(c). The law does not cover health care practitioners or drug repackagers. Id. § 2(1)(b)(B).

       43.     Beginning January 1, 2020, the Advance Notification Law will require that

covered manufacturers provide the State with written notice at least 60 days before increasing the

WAC of prescription drugs beyond a certain threshold. Id. § 2(2). The thresholds depend on

whether the drug is a brand-name product or a generic product. Id. § 2(3)

       44.     For a “brand-name prescription drug,” the manufacturer must provide 60 days’

notice before “[a]n increase in the price . . . for which there will be, on the date that the increase

goes into effect, a cumulative increase of 10 percent or more or an increase of $10,000 or more

in the price of the brand-name prescription drug within a 12-month period beginning on or after

July 1, 2019.” Id. § 2(3)(a).

       45.     The Advance Notification Law adopts a more lenient regimen for a “generic

prescription drug.” The advance-notice requirement is triggered at a higher threshold: “[a]n

increase . . . for which there will be, on the date that the increase goes into effect, a cumulative

increase of 25 percent or more and an increase of $300 or more in the price of the generic

prescription drug within a 12-month period beginning on or after July 1, 2019.” Id. § 2(3)(b)

(emphasis added).

       46.     The Advance Notification Law exempts some generic drugs entirely.

Manufacturers need not provide notice before increasing the price of a retail prescription drug


Page 17 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                             MB LAW GROUP, LLP
                                                                                         Attorneys at Law
                                                                                  117 SW Taylor Street, Suite 200
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-914-2015
                                                                                     Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA            Document 1   Filed 12/09/19      Page 18 of 42




that is both (1) “manufactured by four or more companies” and (2) either (i) is marketed and

distributed pursuant to an abbreviated new drug application; (ii) is an “authorized generic drug as

defined by 41 C.F.R. 447.502”; or (iii) “entered the market before the year 1962 and was not

originally marketed under a new drug application.” Id. § 2(4).

       47.     When the Advance Notification Law’s advance-notice requirement applies, the

manufacturer must provide DCBS with information about the drug, including: “(a) The date that

the increase will become effective; (b) The current price of the prescription drug; (c) The dollar

amount of the planned increase in the price of the prescription drug; (d) A statement of whether

the price increase is necessitated by a change to or improvement in the prescription drug and, if

so, a description of the change or improvement; and (e) The year the drug became available for

sale in the United States.” Id. § 2(2).

       48.     While the text of the Advance Notification Law is vague as to whether DCBS will

publicly disclose the information provided in the advance notice, there are reasons to expect that

the State intends to make the information public. A Fiscal Impact Statement accompanying the

Advance Notification Law explains that DCBS “will implement this measure using the

administrative framework developed as a result of [the Disclosure Law].” 20 As discussed above,

the Disclosure Law requires DCBS to post the reported information on its public website unless:

(1) the information is “conditionally exempt from disclosure under [ORS] 192.345 as a trade

secret” and (2) “the public interest does not require disclosure of the information.” 2018 Or. L.

Ch. 7 § 2(10)(a). The Advance Notification Law thus threatens manufacturers with public


20
   See Legislative Fiscal Office, Fiscal Impact of Proposed Legislation (Mar. 28, 2019),
https://olis.leg.state.or.us/liz/2019R1/Downloads/MeasureAnalysisDocument/46450.


Page 18 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1       Filed 12/09/19     Page 19 of 42




disclosure of even their most sensitive trade-secret information whenever DCBS unilaterally

deems such disclosure to be in “the public interest.” Id.

             CONSTITUTIONAL DEFECTS OF THE DISCLOSURE LAW AND
                      THE ADVANCE NOTIFICATION LAW

               The Disclosure Law and the Advance Notification Law Violate the
                                Dormant Commerce Clause

       49.     The Constitution grants Congress the power “[t]o regulate Commerce . . . among

the several States.” U.S. Const. art. I, § 8, cl. 3. The Commerce Clause “reflect[s] a central

concern of the Framers that[,] . . . in order to succeed, the new Union would have to avoid the

tendencies toward economic Balkanization that had plagued relations among the Colonies and

later among the States under the Articles of Confederation.” Hughes v. Oklahoma, 441 U.S. 322,

325 (1979).

       50.     The Supreme Court has “long interpreted the Commerce Clause as an implicit

restraint on state authority, even in the absence of a conflicting federal statute.” United Haulers

Ass’n v. Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S. 330, 338 (2007). This is the “so-

called ‘dormant’ aspect of the Commerce Clause.” Id.

       51.     When a state “directly regulates” interstate commerce, the Supreme Court has

“generally struck down the statute without further inquiry.” Brown-Forman Distillers Corp. v.

N.Y. State Liquor Auth., 476 U.S. 573, 579 (1986); see also Edgar v. MITE Corp., 457 U.S. 624,

640 (1982) (plurality op.) (“The Commerce Clause . . . permits only incidental regulation of

interstate commerce by the States; direct regulation is prohibited.”); NCAA v. Miller, 10 F.3d

633, 638 (9th Cir. 1993) (statute that “directly regulates interstate commerce . . . violates the

Commerce Clause per se”).



Page 19 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                            MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA            Document 1   Filed 12/09/19      Page 20 of 42




        52.     In Brown-Forman, the Supreme Court invalidated a state law that required

distillers to submit monthly price schedules to New York and certify that they would not charge

wholesalers in other states less than the scheduled prices. 476 U.S. at 576. The Court held that

this requirement violated the dormant Commerce Clause because “[o]nce a distiller has posted

prices in New York, it is not free to change its prices elsewhere in the United States during the

relevant month.” Id. at 582. The Court found that New York was impermissibly “project[ing]”

its legislation into other states. Id. at 584.

        53.     The Fourth Circuit last year followed Brown-Forman in striking down, under the

dormant Commerce Clause, a Maryland statute that sought to reduce prescription drug prices by

precluding manufacturers from making “excessive” and “[un]justified” price increases for certain

“essential” generic drugs. Ass’n for Accessible Medicines v. Frosh (“AAM”), 887 F.3d 664, 666,

673 (4th Cir. 2018), cert. denied, 139 S. Ct. 1168 (2019). Even though the Maryland statute

applied only to drugs “made available for sale” in Maryland, the Fourth Circuit held that the law

impermissibly regulated commerce “wholly outside of the State’s borders” because its “practical

effect” was to regulate out-of-state wholesale transactions “upstream” from consumer retail

sales. Id. at 672–73 (citing Brown-Forman, 476 U.S. at 580).

        54.     Just like the Maryland statute invalidated in AAM and the New York statute

invalidated in Brown-Forman, Oregon’s Disclosure and Advance Notification Laws directly

regulate out-of-state prices. Indeed, the Oregon laws intrude more significantly than the law

invalidated in Brown-Forman. The nationwide ban on price changes in Brown-Forman lasted

one month. The Advance Notification Law’s nationwide price freeze is twice as long, and the




Page 20 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1        Filed 12/09/19   Page 21 of 42




Disclosure Law’s threatened abrogation of trade-secret protection upon price increases above a

certain threshold discourages those increases indefinitely.

        55.     The reach of the Disclosure and Advance Notification Laws also extends further

than the law struck down in Brown-Forman. In defending the law in that case, New York argued

that it “addressed only . . . sales of liquor in New York.” 476 U.S. at 583. By contrast, in tying

the advance-notice obligation and mandated disclosures to increases in the WAC, the Disclosure

and Advance Notification Laws regulate the federally defined national list price for

pharmaceuticals. A manufacturer cannot increase the list price of its product in any state without

triggering both (1) a mandatory 60-day national price freeze and (2) a compelled disclosure of

information that includes trade secrets. The stated purpose of the legislation, moreover, was to

control national drug prices: The legislature expressly designed the 60-day freeze and intrusive

reporting requirements to discourage manufacturers from increasing prices to a level Oregon

deems excessive. See 2019 Or. L. Ch. 436 § 1 (declaring a “legislative intent” of the law as

“taking steps to address . . . spiraling health care costs”).

        56.     The requirements under the Disclosure and Advance Notification Laws that

manufacturers must explain their price increases constitute an additional burden on pricing

nationwide. If a manufacturer of a qualifying drug wishes to increase the national WAC for the

drug above the Oregon-imposed threshold, it must justify the increase. Any failure to provide

DCBS with what it deems a sufficiently detailed explanation for increases in the national list

price subjects the manufacturer to fines. The obvious purpose and effect of these requirements is

to control prices, not just in Oregon, but nationally.




Page 21 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
           Case 6:19-cv-01996-AA      Document 1       Filed 12/09/19     Page 22 of 42




          57.   Manufacturers cannot avoid triggering the Disclosure Law or the Advance

Notification Law even by refusing to sell drugs in-state. Both laws apply to manufacturers of

any drug “that is sold in” Oregon, 2018 Or. L. Ch. 7 § 2(1)(e); 2019 Or. L. Ch. 436 § 2(1)(c),

whether or not the manufacturer itself directs sales toward the State. This kind of attempt to

“extend [a state’s] police power beyond its jurisdictional bounds” violates the Commerce Clause.

C & A Carbone, Inc. v. Town of Clarkstown, 511 U.S. 383, 393 (1994); see also AAM, 887 F.3d

at 672.

     The Disclosure Law and the Advance Notification Law Violate the First Amendment

          58.   The Disclosure and Advance Notification Laws violate the First Amendment by

compelling pharmaceutical manufacturers to speak about their pricing decisions. U.S. businesses

generally have no obligation to explain their pricing decisions, and manufacturers would not do

so in the manner required by these laws unless coerced. This, in itself, causes harm. “‘Since all

speech inherently involves choices of what to say and what to leave unsaid,’” it is fundamental to

free speech “that one who chooses to speak may also decide ‘what not to say.’” Hurley v. Irish-

Am. Gay, Lesbian, & Bisexual Grp. of Boston, 515 U.S. 557, 573 (1995) (quoting Pac. Gas &

Elec. Co. v. Pub. Utils. Comm’n of Cal., 475 U. S. 1, 11, 16 (1986) (plurality op.)). “All speech”

includes speech about prices. As the Supreme Court has repeatedly held, laws regulating “how

sellers may communicate their prices” are subject to First Amendment scrutiny. Expressions

Hair Design v. Schneiderman, 137 S. Ct. 1144, 1151 (2017). In particular, the First Amendment

protects the free “flow of prescription drug price information.” Va. State Bd. of Pharmacy v. Va.

Citizens Consumer Council, Inc., 425 U.S. 748, 770 (1976). As the Disclosure and Advance

Notification Laws “regulat[e] the communication of prices rather than prices themselves,” the


Page 22 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19     Page 23 of 42




laws on their face implicate core First Amendment values. Expressions Hair Design, 137 S. Ct.

at 1151; see also Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1175-76 (9th Cir. 2018).

       59.     The Disclosure and Advance Notification Laws, however, do not merely require

PhRMA’s members to speak when they would prefer to remain silent. The laws require them

implicitly to endorse the State’s political message—namely, that manufacturers’ WAC increases

are primarily or even solely responsible for increases in the prices that patients and others pay for

prescription drugs. Requiring manufacturers to justify price increases over the State’s thresholds

implies that such increases are inherently pernicious; lesser increases and price reductions

require no explanation. And the Advance Notification Law expressly identifies “a change or

improvement in the drug” as the only adequate justification for increasing the WAC, thereby

subordinating alternative rationales for such increases. The new laws thus force private

companies to “endorse ideas they find objectionable,” a prospect that is “always demeaning.”

Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 138 S. Ct. 2448, 2464 (2018).

“[F]or this reason . . . a law commanding involuntary affirmation of objected-to beliefs [requires]

even more immediate and urgent grounds than a law demanding silence.” Id. (internal quotation

marks omitted).

       60.     Courts apply heightened judicial scrutiny to speech regulations that target

particular speakers, discriminate based on the content of regulated communications, or favor

particular viewpoints. See Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015); Sorrell v. IMS

Health Inc., 564 U.S. 552, 564-66 (2011). The Disclosure and Advance Notification Laws

discriminate on all three bases: speaker, content, and viewpoint.




Page 23 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1      Filed 12/09/19      Page 24 of 42




               a)     Speaker-Based Discrimination. Both of the new laws “on [their] face

burden[] . . . disfavored speakers.” Sorrell, 564 U.S. at 564 (overturning Vermont law that

“disfavor[ed] specific speakers, namely pharmaceutical manufacturers,” by imposing

prohibitions only on them). Participants all along the supply chain—wholesalers, pharmacy

benefit managers, group purchasing organizations, pharmacies, hospitals, and clinics—play a

role in setting a patient’s out-of-pocket cost for prescription drugs. Yet the Disclosure and

Advance Notification Laws require only certain pharmaceutical manufacturers to “explain” their

actions, with the obvious subtext that they have misbehaved, overcharged the public, or acted

irresponsibly absent a “change or improvement” in the drug. Indeed, the Advance Notification

Law takes the speaker-based discrimination further by burdening manufacturers of brand-name

drugs more than manufacturers of generics.

               b)     Content-Based Discrimination. The Advance Notification Law

discriminates based on content by forcing manufacturers to speak at a particular time, to a

particular audience, with a particular message—namely, the disapproving subtext previously

described. The Disclosure Law, by requiring manufacturers to report the reasons for price

increases above the State’s disapproval threshold, likewise requires communication, and implicit

validation, of views that the manufacturers dispute and would not otherwise convey. Laws that

“[m]andat[e] speech that a speaker would not otherwise make” are content based, because

forcing a speaker to convey a message “necessarily alters the content of the speech.” Riley, 487

U.S. at 795.

               c)     Viewpoint-Based Discrimination. The Disclosure and Advance

Notification Laws discriminate on the basis of viewpoint because they impose burdens based on


Page 24 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1       Filed 12/09/19     Page 25 of 42




“the specific motivating ideology [and] the opinion or perspective of the speaker.” Reed, 135 S.

Ct. at 2230 (internal quotation marks omitted). A manufacturer may freely express its

opinions—or remain silent—regarding reductions in drug prices, or even regarding increases in

drug prices below the level the State deems excessive. But the manufacturer must speak when

its price increases hit the prescribed threshold, and such compelled speech must take the form

mandated by the State, which is designed to convey the State’s message that the price increase is

unjustified. The laws thus use speech regulation to advance the State’s view that drug prices

should be lower and that price increases exceeding 10 percent or $10,000 annually for brand-

name drugs are improper.

       61.     Even if the Disclosure and Advance Notification Laws did not discriminate on

their face against certain pharmaceutical manufacturers, they still would violate the First

Amendment under the test set forth in Central Hudson Gas & Electric Corp. v. Public Service

Commission of New York, 447 U.S. 557 (1980). Under Central Hudson, the State must

demonstrate that the regulation of speech “directly advances a substantial governmental interest”

and “is not more extensive than is necessary to serve that interest.” 447 U.S. at 566; see also

Sorrell, 564 U.S. at 572 (Central Hudson requires a “fit between the legislature’s ends and the

means chosen to accomplish those ends”). Oregon has no legitimate interest, let alone a

substantial one, in regulating drug prices nationwide. Nor does Oregon have a substantial

interest in compelling disclosure of changes to the WAC and explanations for those changes; the

WAC is but one link in the chain of pharmaceutical pricing. See, e.g., Video Software Dealers

Ass’n v. Schwarzenegger, 556 F.3d 950, 965-67 (9th Cir. 2009), aff’d, 564 U.S. 786 (2011)

(State has no legitimate reason to force retailers to affix misleading labels on their products).


Page 25 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                            MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503-914-2015
                                                                                    Facsimile: 503-914-1725
           Case 6:19-cv-01996-AA       Document 1       Filed 12/09/19     Page 26 of 42




          62.   Indeed, the Disclosure Law flips the First Amendment on its head by forcing

manufacturers who do not want their compelled justifications made public to prove that the

“public interest”—a concept left vague and undefined—does “not require” dissemination. 2018

Or. L. Ch. 7 § 2(10)(a). Under the Constitution, it is the State that must prove that its speech

restrictions are justified by a compelling governmental interest, see Reed, 135 S. Ct. at 2231-32,

not the manufacturer that must prove the absence of any such interest.

          63.   But even if regulating pharmaceutical prices nationwide were a legitimate state

interest, Oregon does not and cannot advance that interest by mandating speech about prices and

then regulating that speech as a backdoor means to achieve its regulatory objectives. Compelling

speech about pricing is not a legitimate alternative to regulating pricing directly. The Supreme

Court has made clear that “if the First Amendment means anything, it means that regulating

speech must be a last—not first—resort.” Thompson v. W. States Med. Ctr., 535 U.S. 357, 373

(2002).

          64.   Nor do Oregon’s laws directly advance the State’s interest in lowering healthcare

costs. Instead, they purport to make prescription drug pricing more “transparent” in the hopes of

shaming manufacturers who intend to increase the WAC of their products. Even assuming that

transparency would lead to lower prices—a proposition the Federal Trade Commission has

questioned 21—the Disclosure and Advance Notification Laws cannot fulfill their stated mission,




21
   See Letter from James Cosgrove, Director of Health Care, Gov’t Accountability Office, to
Rep. Sander M. Levin, Ranking Member, House Comm. on Ways and Means 4 (Aug. 1, 2016),
http://www.gao.gov/assets/680/678784.pdf; Cong. Budget Office, Increasing Transparency in
the Pricing of Health Care Services and Pharmaceuticals 6 (June 5, 2008), https://bit.ly/
2XFj4uf.

Page 26 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19     Page 27 of 42




as they do not require the same level of “transparency” from other participants in the

pharmaceutical supply chain that have a substantial role in setting drug prices.

       65.     Indeed, even if these laws advanced a substantial state interest, they still would

not survive scrutiny because the “fit between the legislature’s ends and the means chosen to

accomplish those ends” is no fit at all. Sorrell, 564 U.S. at 572 (internal quotation marks

omitted). The laws impose burdens on a single actor in a complex distribution system, attempt to

use transparency as a means of controlling nationwide list prices, and are unlikely to have the

intended effect of lowering prescription drug prices.

       66.     Oregon cannot evade the Central Hudson test by invoking the more lenient

standard set forth in Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471

U.S. 626, 651 (1985), which applies to certain compelled speech. Courts apply Zauderer only to

the most basic, “purely factual and uncontroversial information” that is “orthodox in commercial

advertising.” The disclosures compelled here are not part of commercial advertising, and they

are neither factual nor uncontroversial. See Nat’l Inst. of Family & Life Advocates v. Becerra

(“NIFLA”), 138 S. Ct. 2361, 2368-72 (2018) (declining to apply Zauderer to California’s

requirement that pregnancy clinics give notice that the State provides free or low-cost access to

family planning services and abortion). To the contrary, they misleadingly suggest that only the

manufacturer determines the costs that consumers and others pay for pharmaceutical products,

and also misleadingly suggest that price increases can be legitimate only if they are based on a

“change or improvement in the prescription drug.” 2019 Or. L. Ch. 7 § 2(2)(d).




Page 27 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19      Page 28 of 42




             The Disclosure Law and the Advance Notification Law Conflict with
                                Federal Trade-Secret Law

       67.     Trade-secret laws play a key role in fueling the American economy. Legal

protection for trade secrets “encourage[s] invention in areas where patent law does not reach,

and . . . prompt[s] the independent innovator to proceed with the discovery and exploitation of

his invention.” Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 485 (1974).

       68.     Every state in the nation protects trade secrets. Forty-eight states, including

Oregon, have adopted (with slight variations) the Uniform Trade Secrets Act (“UTSA”), which

codified the common law elements of misappropriation of confidential information. The UTSA

defines a “trade secret” as “information, including a formula, pattern, compilation, program,

device, method, technique, or process, that: (i) derives independent economic value, actual or

potential, from not being generally known to, and not being readily ascertainable by proper

means by, other persons who can obtain economic value from its disclosure or use, and (ii) is the

subject of efforts that are reasonable under the circumstances to maintain its secrecy.” UTSA,

§ 1(4); see ORS 646.461(4). Courts in UTSA jurisdictions, including Oregon, routinely hold that

confidential information concerning advertising, cost, marketing, pricing, and production

constitutes a trade secret. See, e.g., Pfizer Inc. v. Oregon Dep’t of Justice ex rel. Kroger, 254 Or.

App. 144, 294 P.3d 496, 499, 507 (2012) (protecting from disclosure pharmaceutical

manufacturers’ litigation exhibits regarding “marketing of [two] medications”); Citizens’ Util.

Bd. of Oregon v. Oregon Pub. Util. Comm’n, 128 Or. App. 650, 877 P.2d 116, 122 (1994)

(protecting from disclosure utility’s cost-accounting method); accord, e.g., In re Dana Corp.,

574 F.3d 129, 152 (2d Cir. 2009) (“Confidential proprietary data relating to pricing, costs,

systems, and methods are protected by [New York] trade secret law”).

Page 28 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA            Document 1       Filed 12/09/19       Page 29 of 42




        69.     In 2016, Congress enacted the Defend Trade Secrets Act, creating a federal

private right of action for misappropriation of trade secrets “related to a product or service used

in, or intended for use in, interstate or foreign commerce.” Pub. L. No. 114-153, 130 Stat. 376

(2016) (codified at 18 U.S.C. § 1836(b)).

        70.     Congress enacted the DTSA because “trade secrets are increasingly becoming the

foundation of businesses across the country, with one estimate placing the value of trade secrets

in the United States at $5 trillion. . . . With so much at stake, it is absolutely vital . . . [to] include

strong protections against theft of trade secrets.” 162 Cong. Rec. H2028-01, H2033 (Apr. 27,

2016) (comments of Rep. Nadler). “By improving trade secret protection,” Congress intended

the DTSA to “incentivize future innovation while protecting and encouraging the creation of

American jobs.” S. Rep. No. 114-220, at 3 (2016).

        71.     Although every state protects trade secrets, Congress intended the DTSA to

provide businesses engaged in interstate commerce with a uniform remedy for misappropriation.

Congress expressed concern that “state laws vary in a number of ways and contain built-in

limitations that make them not wholly effective in a national and global economy.” H.R. Rep.

No. 114-529, at 4 (Apr. 26, 2016) (Judiciary Committee). “[U]nlike patents, once this

information is disclosed it instantly loses its value and the property right itself ceases to exist.”

162 Cong. Rec. H2034 (comments of Rep. Jackson Lee). Thus, the DTSA allows businesses “to

move quickly to Federal court . . . to stop trade secrets from winding up being disseminated and

losing their value.” H.R. Rep. No. 114-529, at 6; accord S. Rep. No. 114-220, at 3.

        72.     The federal definition of “trade secret” under the DTSA was modeled on the

UTSA. Oregon trade-secret law was too—until the Disclosure and Advance Notification Laws.


Page 29 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                MB LAW GROUP, LLP
                                                                                            Attorneys at Law
                                                                                     117 SW Taylor Street, Suite 200
                                                                                          Portland, OR 97204
                                                                                        Telephone: 503-914-2015
                                                                                        Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19     Page 30 of 42




The Disclosure Law compels manufacturers to disclose to DCBS confidential and proprietary

advertising, cost, marketing, pricing, and production information. And the Advance Notification

Law compels manufacturers to disclose confidential information about future price increases. All

of this information derives independent value from not being generally known to third parties

and competitors, and it constitutes trade secrets under the DTSA.

       73.     Further, the Disclosure and Advance Notification Laws threaten to eliminate

trade-secret protection for all disclosed information. A manufacturer seeking to avoid public

dissemination of any reported information bears the burden of showing not only that the

information is subject to trade-secret protection under the DTSA or UTSA, but also that (among

other things) the “information is known only to certain individuals within the manufacturer's

organization and used in a business the organization conducts.” Or. Admin. Code 836-200-

0540(1)(b). The DTSA’s and UTSA’s definitions of a trade secret contain no such categorical

requirement. See ORS 646.461(4); 18 U.S.C. § 1839(3).

       74.     Even if the manufacturer convinces DCBS that the information meets those

requirements—which go beyond those in the DTSA and UTSA—public dissemination is still

required unless DCBS determines that “[t]he public interest does not require disclosure of the

information.” 2018 Or. L. Ch. 7 § 2(10)(a). Neither the Disclosure Law nor its implementing

regulations define “the public interest.” Indeed, the Oregon legislature in passing the Disclosure

Law declared “a substantial public interest in the price and cost of prescription drugs,”

suggesting that DCBS may view the public interest as requiring publication of all compelled

disclosures.




Page 30 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19     Page 31 of 42




        75.    Once published on the Internet or otherwise publicly disseminated under the

authority of the Disclosure or Advance Notification Laws, the information no longer constitutes

a trade secret under either the UTSA or the DTSA. See, e.g., 18 U.S.C. § 1839. The destruction

of trade-secret protection in Oregon will thwart the ability of manufacturers subject to the State’s

disclosure requirements to sue for misappropriation in any jurisdiction, including in federal court

under the DTSA.

        76.    The threatened demise of trade secret protection for pricing information is itself

an injury to PhRMA members. Concerns about the ability of competitors to obtain commercially

sensitive information also threatens to affect whether and how companies collect and store such

information internally; to undermine the companies’ position in commercial negotiations; and to

impede the conduct of their business. Oregon’s laws make protection for trade secrets more

uncertain, burdensome, and costly, undercutting the objective of the DTSA to protect the

competitiveness of American industry.

        77.    Thus, both laws “stand[] as an obstacle to the accomplishment and execution of

the full purposes and objectives of Congress,” Hines v. Davidowitz, 312 U.S. 52, 67 (1941), and

indeed jeopardize the trillion of dollars’ worth of trade secrets that Congress enacted the DTSA

to protect.

      The Disclosure Law and the Advance Notification Law Violate the Takings Clause

        78.    The Fifth Amendment provides that “private property [shall not] be taken for

public use, without just compensation.” U.S. Const. amend. V. This proscription applies to the

states through the Fourteenth Amendment.




Page 31 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19      Page 32 of 42




        79.    Government regulation of private property can constitute a taking. See Lucas v.

S.C. Coastal Council, 505 U.S. 1003, 1015 (1992). “Private property” includes not only tangible

property, but also intangible property, such as trade secrets. Ruckelshaus v. Monsanto Co., 467

U.S. 986, 1002–04 (1984). A state’s “failure to provide adequate protection to assure [a trade

secret’s] confidentiality, when disclosure is compelled . . . , can amount to an unconstitutional

taking of property by destroying [the trade secret], or by exposing it to the risk of destruction by

public disclosure or by disclosure to competitors.” St. Michael’s Convalescent Hosp. v.

California, 643 F.2d 1369, 1374 (9th Cir. 1981) (alteration omitted) (quoting Wearly v. FTC, 462

F. Supp. 589, 598 (D.N.J. 1978)).

        80.    Courts have recognized that regulatory takings may be categorical or

noncategorical. See Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 538 (2005). A categorical

taking occurs where a statute or regulation “denies all economically beneficial or productive use”

of property. Lucas, 505 U.S. at 1015. By contrast, a noncategorical taking may occur where a

regulation “fall[s] short of eliminating all economically beneficial use,” Palazzolo v. Rhode

Island, 533 U.S. 606, 617 (2001), yet still goes “too far” for purposes of the Takings Clause,

Lucas, 505 U.S. at 1014–15 (quoting Pa. Coal Co. v. Mahon, 260 U.S. 393, 415 (1922)). To

determine whether a noncategorical regulatory taking goes “too far,” courts apply the three-part

test articulated in Penn Central Transportation Co. v. City of New York, 438 U.S. 104 (1978).

That test assesses: “[1] the character of the governmental action, [2] its economic impact, and

[3] its interference with reasonable investment-backed expectations.” Ruckelshaus, 467 U.S. at

1005.




Page 32 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1        Filed 12/09/19      Page 33 of 42




        81.     The Disclosure and Advance Notification Laws categorically take property rights

without compensation, in violation of the Takings Clause. “With respect to a trade secret, the

right to exclude others is central to the very definition of the property interest.” Ruckelshaus,

467 U.S. at 1011. In the event that the state unilaterally deems the disclosed information as

being in “the public interest,” Oregon’s laws strip trade-secret protection and mandate public

disclosure of manufacturers’ confidential advertising, cost, marketing, pricing, and production

information on DCBS’s website, irreversibly destroying any trade-secret protection for the

information disclosed. The operation of the laws thus ensures that manufacturers lose any claim

of confidentiality, the sine qua non of what makes a trade secret valuable. See Ruckelshaus, 467

U.S. at 1011–12; see also 162 Cong. Rec. H2034 (“[U]nlike patents, once this information is

disclosed it instantly loses its value and the property right itself ceases to exist.” (comments of

Rep. Jackson Lee in support of DTSA)).

        82.     Even if the laws did not work a categorical taking by threatening destruction of

manufacturers’ property interests in their trade secrets, the laws would still constitute

impermissible regulatory takings under Penn Central’s three-part test.

        83.     First, the “character” of Oregon’s legislative actions weighs heavily against

sustaining them. The laws prevent pharmaceutical manufacturers from “exclud[ing] others from

their trade secrets,” causing the trade secrets to “lose all value.” Phillip Morris, Inc. v. Reilly,

312 F.3d 24, 41 (1st Cir. 2002) (en banc). “Therefore, if the [pharmaceutical manufacturers]

comply with the requirements of [the Disclosure and Advance Notification Laws], their property

right will be extinguished.” Id. at 42. “[T]his is precisely what the Takings Clause is designed

to prevent.” Id. at 32.


Page 33 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                              MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-914-2015
                                                                                      Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1        Filed 12/09/19      Page 34 of 42




        84.     Second, eliminating trade-secret protection for confidential advertising, cost,

marketing, pricing, and production information relating to drugs will have a devastating

“economic impact” not only on manufacturers subject to the disclosure requirements, but also on

the market for drugs. See Penn Central, 438 U.S. at 124. A manufacturer forced to disclose

such information will be at a severe competitive disadvantage against competitors not subject to

the laws, who could use the published disclosures to learn how the manufacturer allocates its

resources and sets its prices for each qualifying drug. Similarly, the Disclosure and Advance

Notification Laws prejudice affected manufacturers in their dealings with third-party payers, who

will be able to use the manufacturers’ pricing information against them in negotiations. These

adverse effects are not confined to Oregon: A trade secret published in Oregon is subject to use

(and abuse) nationwide; losing trade-secret protection anywhere means losing it everywhere.

        85.     Third, the laws interfere with manufacturers’ reasonable “investment-backed

expectation” that their confidential and proprietary information would remain secret. See Penn

Central, 438 U.S. at 124. For many years Oregon has treated confidential advertising, cost,

marketing, pricing, and production information as being entitled to trade-secret protection,

without any exception for drug manufacturers. See, e.g., ORS 192.345; id. 646.461(4); Pfizer,

294 P.3d at 507. Manufacturers thus had developed reasonable investment-backed expectations

in the secrecy of this information, which no other state required them to disclose. The value of

the lost trade secret protection is reflected in the erosion of the anticipated returns on their

investments in researching, developing, and marketing their drugs.

        86.     The requirement that disclosure of the reported information be deemed in “the

public interest” is a vague, arbitrary, and insufficient safeguard. See Reilly, 312 F.3d at 31


Page 34 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                              MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-914-2015
                                                                                      Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1       Filed 12/09/19      Page 35 of 42




(striking down law allowing disclosure of trade secrets where doing so would “further public

health”). Neither the Disclosure Law nor its implementing regulations clarify what sort of

disclosures will or will not be deemed in “the public interest.” The Disclosure Law’s declaration

that there is “a substantial public interest in the price and cost of prescription drugs” suggests that

the State presumptively will find the reported information to be in the “public interest,” even if it

constitutes a trade secret. Indeed, the Disclosure Law requires manufacturers to prove that the

information is subject to trade-secret protection as a threshold matter, even before the agency

makes a public-interest determination. To avoid the destruction of their property, therefore,

manufacturers bear the burden of proving the trade-secret status of their information and of

convincing DCBS that disclosure is not in the public interest.

       87.     Thus, whether construed as a categorical or noncategorical taking, Oregon’s

disclosure and advance-notice requirements destroy valuable trade secrets without any

compensation, much less “just compensation,” in violation of the Takings Clause.

       The Disclosure Law and the Advance Notification Law Harm PhRMA Members

       88.     The Disclosure and Advance Notification Laws’ reporting and advance-notice

requirements have harmed and will continue to harm PhRMA’s members.

       89.     In recent years, PhRMA members have taken price increases or have introduced

new prescription drugs that have triggered the Disclosure Law’s reporting requirements, and

have taken price increases that will trigger the Advance Notification Law’s 60-day advance

notice requirement when it takes effect.

       90.     Indeed, several PhRMA members have already been forced to make the

disclosures required under the Disclosure Law. PhRMA members market drugs with a WAC of


Page 35 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                             MB LAW GROUP, LLP
                                                                                         Attorneys at Law
                                                                                  117 SW Taylor Street, Suite 200
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-914-2015
                                                                                     Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1      Filed 12/09/19     Page 36 of 42




at least $100 for a month-long course of treatment and for which the WAC increased by 10

percent or more during the relevant time period. These PhRMA members timely submitted

reports to DCBS containing the information required under section 2 of the Disclosure Law.

       91.     In addition, PhRMA members also market drugs that have triggered the

Disclosure Law’s reporting requirements for new prescription drugs. Each of these drugs was

“introduced for sale in the United States” at a WAC “that exceeds the threshold established by

the Centers for Medicare and Medicaid Services for specialty drugs in the Medicare Part D

program.” 2018 Or. L. Ch. 7 § 2(6). These PhRMA members timely submitted reports to DCBS

containing the information required under section 2 of the Disclosure Law. They would not have

made these statements, to which they object, had the Disclosure Law not required them to do so

in violation of their First Amendment rights.

       92.     Moreover, in light of the absence of adequate protection for confidential and

proprietary trade secrets in the Disclosure Law, these PhRMA members risk that DCBS will

publicly disclose the confidential information that they have provided and will provide under the

Disclosure Law. Such public disclosure of proprietary business information would subject these

PhRMA members to competitive disadvantage.

       93.     The Advance Notification Law equally harms PhRMA’s members. For example,

California’s Office of Statewide Health Planning and Development issued a report in September

2019 asserting that many pharmaceutical companies, including PhRMA members, have made

price increases within the past five years that exceed the 10-percent threshold established by the




Page 36 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1      Filed 12/09/19     Page 37 of 42




Disclosure and Advance Notification Laws. 22 Were the Advance Notification Law in force,

those PhRMA members would have had to file advance notices in Oregon, which in turn would

forbid them from raising the WAC of those products nationwide for at least 60 days.

       94.     In the future, some PhRMA members will increase the prices for their products to

a level that would subject them to the reporting requirements of the Disclosure Law and the

advance notice and justification requirements of the Advance Notification Law. In the absence

of the Disclosure and Advance Notification Laws, PhRMA members who will trigger the

reporting and justification requirements in the future would not make the required statements, to

which the members object. And, in the absence of the Advance Notification Law, PhRMA

members would not wait 60 days to implement planned pricing increases. In other instances,

PhRMA members will be deterred from undertaking price increases at the levels that would

trigger the advance notice and reporting and justification requirements. Moreover, PhRMA

members fear that the State will publish the advance notices to the public. If this were to occur,

such publication would destroy trade secret protection that applies to the timing of pricing

decisions, which is highly confidential and competitively sensitive.

       95.     PhRMA’s challenges to both statutes are presently ripe for review. The

Disclosure Law is in effect, and PhRMA members have already filed required reports. The

Advance Notification Law’s extraterritorial price regulation takes effect on January 1, 2020, but

incorporates price increases made any time after July 1, 2019. Thus, from the moment the



22
  See Cal. Health & Human Servs., Prescription Drugs WAC Increases—5 Year History, CHHS
Open Data, https://data.chhs.ca.gov/dataset/0c693b50-6d23-46a0-a1ae-7c320fe23dff/
resource/b57d3435-a56c-4f74-83b3-d54775a005a2/download/prescription-drug-5year-history-
data-q1.xlsx; see also Victoria Colliver, California’s Drug Transparency Law Yields Early
Surprises, Politico (Mar. 25, 2018), https://politi.co/2I6LctT.

Page 37 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA          Document 1     Filed 12/09/19     Page 38 of 42




Advance Notification Law takes effect, it will restrict pricing decisions made outside the State in

violation of the Commerce Clause, and it will compel manufacturers to report and justify their

prices in violation of the First Amendment. Compliance with these unconstitutional laws thus

will require “immediate and significant change in the plaintiffs’ conduct of their affairs.” Abbott

Labs. v. Gardner, 387 U.S. 136, 153 (1967).


                                    CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

(Declaratory/Injunctive Relief – The Disclosure Law and Advance Notification Law Violate
        the Commerce Clause, Article I, section 8, clause 3 of the U.S. Constitution)

       96.     Plaintiff realleges and incorporates by reference all prior and subsequent

paragraphs.

       97.     The Constitution grants Congress the power “[t]o regulate Commerce . . . among

the several States.” U.S. Const. art. I, § 8, cl. 3. The Commerce Clause places an implicit

restraint on state laws that improperly restrain national commerce.

       98.     The Disclosure and Advance Notification Laws violate the Commerce Clause by

regulating drug pricing beyond Oregon’s jurisdiction. Because the WAC is a national list price,

the Disclosure and Advance Notification Laws will affect the entire country. They will also

curtail lawful pricing activities conducted entirely outside Oregon by burdening that conduct

with notice and reporting requirements, by threating to strip trade-secret protection, and by

imposing substantial fines in Oregon.




Page 38 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA        Document 1       Filed 12/09/19     Page 39 of 42




                               SECOND CLAIM FOR RELIEF
(Declaratory/Injunctive Relief – The Disclosure Law and Advance Notification Law Violate
                      the First Amendment to the U.S. Constitution)

        99.    Plaintiff realleges and incorporates by reference all prior and subsequent

paragraphs.

        100.   The Disclosure and Advance Notification Laws violate the First Amendment

because they compel certain pharmaceutical manufacturers to communicate publicly the State’s

designated message about their drug pricing decisions even when the manufacturers prefer to

remain silent. The Disclosure and Advance Notification Laws force manufacturers to

disseminate the State’s messages that only changes or improvements in a drug can justify a price

increase, and that manufacturers bear primary responsibility for increases in drug prices.

PhRMA’s members disagree with and would not otherwise endorse those messages, implicitly or

explicitly.

        101.   The Disclosure and Advance Notification Laws discriminate on the basis of

speaker, content, and viewpoint. They constitute impermissible efforts by Oregon to compel

speech as a means of regulating nationwide drug prices that the State cannot regulate directly.

        102.   The Disclosure and Advance Notification Laws fail strict scrutiny because they

are not narrowly tailored to advance any compelling state interest. They fail the Central Hudson

test because they do not directly advance a substantial government interest and lack a sufficient

fit. And they fail even under Zauderer because their compelled disclosures are neither factual

nor uncontroversial.




Page 39 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1      Filed 12/09/19     Page 40 of 42




                                THIRD CLAIM FOR RELIEF

 (Declaratory/Injunctive Relief – The Disclosure Law and Advance Notification Law Are
   Preempted by the Federal Trade-Secret Law and the Supremacy Clause, Article VI,
                           Clause 2 of the U.S. Constitution)

       103.    Plaintiff realleges and incorporates by reference all prior and subsequent

paragraphs.

       104.    The Disclosure Law compels manufacturers to disclose to DCBS confidential and

proprietary advertising, cost, marketing, pricing, and production information that derives

independent value from not being generally known to third-party payers and competitors. The

Advance Notification Law compels manufacturers to disclose to DCBS information about future

price increases that is confidential and that derives independent value from not being generally

known to third-party payers and competitors. These categories of information are “trade secrets”

under the federal Defend Trade Secrets Act of 2016.

       105.    The Disclosure and Advance Notification Laws violate the Supremacy Clause by

nullifying federal trade-secret protection for information that manufacturers are forced to

disclose. The laws thus stand as an obstacle to the accomplishment and execution of the full

purposes and objectives of the DTSA, and are therefore preempted.

                               FOURTH CLAIM FOR RELIEF
(Declaratory/Injunctive Relief – The Disclosure Law and Advance Notification Law Work
Takings Without Just Compensation in Violation of the Fifth and Fourteenth Amendments
                                 to the U.S. Constitution)

       106.    Plaintiff realleges and incorporates by reference all prior and subsequent

paragraphs.




Page 40 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                          MB LAW GROUP, LLP
                                                                                      Attorneys at Law
                                                                               117 SW Taylor Street, Suite 200
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503-914-2015
                                                                                  Facsimile: 503-914-1725
         Case 6:19-cv-01996-AA         Document 1       Filed 12/09/19     Page 41 of 42




       107.    The Fifth Amendment to the United States Constitution, applicable to the states

through the Fourteenth Amendment, provides that “private property [shall not] be taken for

public use, without just compensation.”

       108.    The Disclosure and the Advance Notification Laws effect categorical takings of

Plaintiff’s members’ intellectual property rights because they threaten public disclosure of their

trade secrets, thereby negating the value of those trade secrets.

       109.    Alternatively, the Disclosure and Advance Notification Laws work regulatory

takings under the three-part test set out in Penn Central. First, the laws have the “character” of a

total interference with manufacturers’ property rights in their trade secrets. Penn Central, 438

U.S. at 124–25. Second, eliminating trade-secret protection for drugs’ confidential advertising,

cost, marketing, pricing, and production information will have a devastating “economic impact”

not only on manufacturers subject to the disclosure requirements, but also on the market for

pharmaceuticals. Id. at 124. Third, manufacturers have invested in the research and

development of pharmaceuticals with the reasonable “investment-backed expectation” that their

confidential and proprietary information will remain a secret. Id. at 124, 127.

       110.    Thus, the laws’ disclosure and advance-notice requirements destroy valuable trade

secrets without any compensation, let alone just compensation, in violation of the Takings

Clause. U.S. Const. amends. V, XIV.




Page 41 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                             MB LAW GROUP, LLP
                                                                                         Attorneys at Law
                                                                                  117 SW Taylor Street, Suite 200
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-914-2015
                                                                                     Facsimile: 503-914-1725
           Case 6:19-cv-01996-AA      Document 1      Filed 12/09/19      Page 42 of 42




                                   PRAYER FOR RELIEF
       NOW, THEREFORE, Plaintiff requests a judgment in its favor against Defendant as

follows:

   1. A declaration that the Disclosure Law (2018 Or. L. Ch. 7) and the Advance Notification

       Law (2019 Or. L. Ch. 436) are unconstitutional and void;

   2. A permanent injunction preventing Defendant from implementing or enforcing the

       Disclosure Law (2018 Or. L. Ch. 7) or the Advance Notification Law (2019 Or. L. Ch.

       436);

   3. An award of attorneys’ fees and costs, plus interest accruing thereon, in Plaintiff’s favor

       at the maximum rate allowed by law; and

   4. An award of such other and further relief as the Court may deem appropriate.

       DATED: December 9, 2019.


                                             MB LAW GROUP, LLP

                                              s/ Jonathan M. Hoffman
                                             Jonathan M. Hoffman, OSB No. 754180
                                             jhoffman@mblglaw.com
                                             David W. Cramer, OSB No. 113621
                                             dcramer@mblglaw.com
                                             117 SW Taylor Street, Suite 200
                                             Portland, OR 97204
                                             Telephone: (503) 914-2015

                                             Attorneys for Plaintiff Pharmaceutical Research
                                             and Manufacturers of America




Page 42 - COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                         MB LAW GROUP, LLP
                                                                                     Attorneys at Law
                                                                              117 SW Taylor Street, Suite 200
                                                                                   Portland, OR 97204
                                                                                 Telephone: 503-914-2015
                                                                                 Facsimile: 503-914-1725
